905 F.2d 1539
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Martha THORNTON, Plaintiff-Appellant,v.Nicholas BRADY, Defendant-Appellee.
No. 89-3882.
United States Court of Appeals, Sixth Circuit.
June 20, 1990.

Before KRUPANSKY and ALAN E. NORRIS, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Martha Thornton, pursuing a claim for employment discrimination, applied for in forma pauperis status.  The magistrate to whom the matter was referred denied the application.  This appeal followed.  The parties have briefed the issues, Thornton appearing without counsel.


3
Upon consideration, we note that an intervening decision of this court has established that a magistrate is not empowered to deny an application for in forma pauperis status.   Woods v. Dahlberg, 894 F.2d 187, 187-88 (6th Cir.1990) (per curiam).  The case must therefore be returned to the district court without prejudice to the plaintiff's right to appeal in the event pauper status is ultimately denied by the district court.


4
Accordingly, the order is vacated and the case is remanded for further proceedings.  Rule 9(b)(6), Rules of the Sixth Circuit.